Exhibit 10.2
AMENDED AND RESTATED FORBEARANCE AGREEMENT
     THIS AMENDED AND RESTATED FORBEARANCE AGREEMENT, dated as of August 11,
2008 (this “Agreement”), is entered into among DWFC, LLC and Deerfield TRS
(Bahamas) Ltd. (together, the “Borrowers” and each a “Borrower”), Deerfield
Capital LLC, as Originator (the “Originator”) and as Servicer (the “Servicer”),
each of the Conduit Purchasers, the Institutional Purchasers (collectively, and
together with the Swingline Purchaser (as defined below), the “Lenders”) and the
Purchaser Agents from time to time party to the Sale and Servicing Agreement
referenced below, Wachovia Bank, National Association, as Swingline Purchaser
(the “Swingline Purchaser”), and Wachovia Capital Markets, LLC, as
Administrative Agent (the “Administrative Agent”). Capitalized terms used herein
and not otherwise defined shall have the meanings ascribed thereto in the Sale
and Servicing Agreement (as defined below).
RECITALS
     WHEREAS, the Borrowers, the Originator, the Servicer, the Lenders, the
Purchaser Agents, the Swingline Purchaser, the Administrative Agent, Lyon
Financial Services, Inc. (d/b/a/ U.S. Bank Portfolio Services), as Backup
Servicer (the “Backup Servicer”), U.S. Bank National Association, as Collateral
Custodian (the “Collateral Custodian”) and the Hedge Counterparty have entered
into that certain Sale and Servicing Agreement dated as of March 10, 2006 (as
amended prior to the date hereof, the “Sale and Servicing Agreement”).
     WHEREAS, as of the required reporting date for the fiscal quarters ending
as of March 31, 2008 and June 30, 2008 (pursuant to Section 6.10(d) of the Sale
and Servicing Agreement), Deerfield Capital LLC failed to maintain stockholder’s
equity of $240,000,000 plus 90% of the proceeds raised from equity issuers,
which constitutes a Servicer Default under Section 6.15(j) of the Sale and
Servicing Agreement (and, accordingly, a Termination Event under Section 10.1(d)
of the Sale and Servicing Agreement (the “Acknowledged Termination Event”).
     WHEREAS, the Borrowers, the Originator and the Servicer (collectively, the
“Loan Parties”) have requested, and the Administrative Agent and the Lenders
have, pursuant to a Forbearance Agreement dated as of May 12, 2008 (the
“Original Agreement”), agreed to a request by the Loan Parties to (i) forbear
from exercising certain rights and remedies arising from the Acknowledged
Termination Event, (ii) forbear from exercising any right to terminate the
rights and obligations of the Servicer arising from the Acknowledged Termination
Event and (iii) waive application of the Concentration Limits set forth in
clause (a) of the definition of “Concentration Limits” in each case, during the
Forbearance Period.
     WHEREAS, Variable Funding Capital Company LLC has assigned its interest in
all Advances made by it under the Sale and Servicing Agreement to Wachovia Bank,
National Association, as a Liquidity Bank, pursuant to Section 13.16 of the Sale
and Servicing Agreement.
     WHEREAS, the Loan Parties, the Administrative Agent and the Lenders have
agreed to amend the Original Agreement pursuant to the terms set forth herein.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
AGREEMENT
     1. Estoppel, Acknowledgement and Reaffirmation. The Loan Parties hereby
acknowledge their obligations under the respective Transaction Documents to
which they are party and reaffirm that each of the liens and security interests
created and granted in or pursuant to the Transaction Documents is valid and
subsisting and that this Agreement shall in no manner impair or otherwise
adversely effect such liens and security interests.
     2. Forbearance. Subject to the terms and conditions set forth herein, the
Administrative Agent and the Lenders agree that they shall, during the
Forbearance Period (as defined below), (i) forbear from exercising any and all
rights or remedies available to them under the Sale and Servicing Agreement, the
other Transaction Documents and Applicable Law as a result of the Acknowledged
Termination Event, but only to the extent such rights or remedies arise
exclusively as a result of the Acknowledged Termination Event, (ii) waive the
requirement to maintain stockholder’s equity in the amount set forth in
Section 6.15(j) of the Sale and Servicing Agreement and (iii) waive application
of the Concentration Limits in computing the Borrowing Base; provided that the
Administrative Agent and the Lenders shall be free to exercise any or all of
their rights and remedies arising on account of the Acknowledged Termination
Event and the limited waiver described in clauses (ii) and (iii) above shall
terminate and all Concentration Limits shall be applied, at any time upon or
after the end of the Forbearance Period (as defined below).
     3. Forbearance Termination Events. Nothing set forth herein or contemplated
hereby is intended to constitute an agreement by the Administrative Agent or the
Lenders to forbear from exercising any of the rights available to them under the
Sale and Servicing Agreement, the other Transaction Documents, or Applicable Law
(all of which rights and remedies are hereby expressly reserved by the
Administrative Agent and the Lenders) upon or after the occurrence of the end of
the Forbearance Period. As used herein, a “Forbearance Termination Event” shall
mean the breach of any of the obligations set forth in Section 4 hereof or the
occurrence of any Termination Event other than the Acknowledged Termination
Event. The “Forbearance Period” shall be the period from, and including, the
date hereof to (but excluding) the earliest to occur of:
     (a) if the ratio (expressed as a percentage) of (i) the Advances
Outstanding at the close of business on each “Target Date” specified in the
table below to (ii) the sum of (A) the Borrowing Base (after giving effect to
the waiver of the application of the Concentration Limits) calculated at the
close of business on such Target Date (including (x) 60% of the Outstanding Loan
Balance as of such Target Date due from Synventive Acquisition Inc. and
(y) until the Loan to Medical Media Partners returns to compliance with its
applicable Loan-to-Value Ratio, 0% of the Outstanding Loan Balance as of such
Target Date due from Medical Media Partners) plus (B) Collections received but
not applied to the reduction of the Advances Outstanding as of the close of
business on such

2



--------------------------------------------------------------------------------



 



Target Date (the “Leverage Ratio”) is greater than the corresponding “Target
Percentage” specified in the table below, such Target Date:

      Target Date   Target Percentage       August 15, 2008   52%      
September 15, 2008   50%       October 31, 2008   40%       November 30, 2008  
25%       December 31, 2008   0%

     and
     (b) the date on which a Forbearance Termination Event occurs.
     4. Further Obligations. During the Forbearance Period,
     (a) the Servicer shall use commercially reasonable efforts to provide to
the Administrative Agent, upon request, all information regarding each Eligible
Loan in the Collateral (including, without limitation, the most recent credit
analysis of each Obligor with respect to such Eligible Loan);
     (b) unless the Administrative Agent shall otherwise consent in writing,
such consent not be unreasonably withheld, none of the Loan Parties shall effect
a sale, assignment, transfer or other conveyance of any part of the Collateral
(a “Transfer”) that would, after giving effect to such Transfer, cause the ratio
(expressed as a percentage) of (i) Advances Outstanding to (ii) the sum of
(A) the Borrowing Base (including (x) 60% of the Outstanding Loan Balance due
from Synventive Acquisition Inc. and (y) until the Loan to Medical Media
Partners returns to compliance with its applicable Loan-to-Value Ratio, 0% of
the Outstanding Loan Balance due from Medical Media Partners), plus
(B) Collections and the proceeds of such Transfer received but not applied to
the reduction of Advances Outstanding to exceed, for a period of more than ten
(10) Business Days (subject to extension at the Administrative Agent’s
discretion, but in any case without limiting the effect of Section 3(a) hereof),
such ratio as computed immediately prior to the date of such Transfer; and
     (c) the Loan Parties will:
     (i) ensure that, as a result of any Eligible Loans in the Collateral
failing on any Measurement Date to satisfy the requirements set forth in the
definition of “Eligible Loan” in the Sale and Servicing Agreement, the Leverage
Ratio shall not exceed, for a period of more than ten (10) Business Days
(subject to extension at the Administrative Agent’s discretion, but in any case
without

3



--------------------------------------------------------------------------------



 



limiting the effect of Section 3(a) hereof) the Leverage Ratio as computed
immediately prior to such Measurement Date; and
     (ii) with respect to the waiver or amendment (including, without
limitation, pursuant to a Material Modification) of the material terms of an
Eligible Loan in the Collateral (A) if the Target Percentage is 40% or less,
provide written notice to the Administrative Agent of any such waiver or
amendment promptly upon becoming aware thereof and (B) if the Target Percentage
exceeds 40%, provide, not later than five (5) Business Days prior to the
effective date of such waiver or amendment, written notice to the Administrative
Agent of such waiver or amendment along with the Servicer’s recommendation for
approval or rejection of such waiver or amendment, as applicable, and the
Administrative Agent shall determine, in its reasonable judgment, if such waiver
or amendment, as applicable, is commercially reasonable and consistent with
industry practice, in each case, giving consideration to the creditworthiness of
the related Obligor and current market conditions. The Administrative Agent
shall use reasonable efforts to deliver its approval or rejection of such waiver
or amendment, as applicable, within four (4) Business Days of receipt of such
notice. If the Administrative Agent approves such waiver or amendment, as
applicable, the relevant Loan Party may approve or consent to such waiver or
amendment, as applicable. If the Administrative Agent rejects such waiver or
amendment, as applicable, the relevant Loan Party shall not approve or consent
to such waiver or amendment, as applicable. For the avoidance of doubt, a waiver
or amendment (including, without limitation, pursuant to a Material
Modification) of the material terms of an Eligible Loan in the Collateral that
the Administrative Agent rejects and that is consented to or approved by the
lenders party to such Eligible Loan other than a Loan Party shall not be a
Forbearance Termination Event.
     5. Cure. The Loan Parties may cure any breach of Sections 4(b) or 4(c)(i)
by depositing cash in the Collection Account or providing to the Administrative
Agent and the Collateral Custodian signed copies of all documentation evidencing
a sale of one or more Loans, which shall (or, in the case of a Loan sale, the
cash proceeds of which shall) be sufficient to cause the Leverage Ratio to
comply with the levels specified in Sections 4(b) or 4(c)(i), as applicable.
     6. Effectiveness. This Agreement shall be effective as of the date when the
following conditions shall have been satisfied in form and substance
satisfactory to the Administrative Agent shall have received executed
counterparts hereto.
     7. Representations of Loan Parties. Each of the Loan Parties represents and
warrants as follows:
     (a) It has taken all necessary action to authorize the execution, delivery
and performance of this Agreement.

4



--------------------------------------------------------------------------------



 



     (b) This Agreement has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
     (c) No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Agreement.
     (d) The execution and delivery of this Agreement does not (i) violate,
contravene or conflict with any provision of its organization documents or
(ii) violate, contravene or conflict with any laws applicable to it or any of
its Subsidiaries.
     (e) Immediately after giving effect to this Agreement, (i) the
representations and warranties of the Loan Parties set forth in the Transaction
Documents shall be true and correct in all material respects (except that the
representation as to no existence of a Termination Event or Potential
Termination Event is hereby made subject to the Acknowledged Termination Event)
and (ii) no Potential Termination Event or Termination Event (other than the
Acknowledged Termination Event) shall have occurred or be continuing.
     8. Reference to and Effect on Transaction Documents. Except as specifically
modified herein, the Transaction Documents shall remain in full force and
effect. The execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of the Lenders, the Swingline
Purchaser, the Collateral Agent, the Backup Servicer, or the Administrative
Agent under any of the Transaction Documents, or constitute a waiver or
amendment of any provision of any of the Transaction Documents, except as
expressly set forth herein. Any breach of the terms of this Agreement shall
constitute a Termination Event under the Sale and Servicing Agreement, and this
Agreement shall constitute a Transaction Document.
     9. Further Assurances. Each of the parties hereto agrees to execute and
deliver, or to cause to be executed and delivered, all such instruments as may
reasonably be requested to effectuate the intent and purposes, and to carry out
the terms, of this Agreement.
     10. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW PROVISIONS THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).
     11. Release. As a material part of the consideration for Administrative
Agent and the Lenders entering into this Agreement, the Loan Parties agree as
follows (the “Release Provision”):

5



--------------------------------------------------------------------------------



 



     (a) Release and Discharge. Each Loan Party hereby releases and forever
discharges the Administrative Agent and the Lenders and their respective
predecessors, successors, assigns, officers, managers, directors, shareholders,
employees, agents, attorneys, representatives, parent corporations,
subsidiaries, and affiliates (the “Lender Parties”) jointly and severally from
any and all claims, counterclaims, demands, damages, debts, agreements,
covenants, suits, contracts, obligations, liabilities, accounts, offsets,
rights, actions and causes of action of any nature whatsoever, including,
without limitation, all claims, demands, and causes of action for contribution
and indemnity, whether arising at law or in equity, presently possessed, whether
known or unknown, whether liability be direct or indirect, liquidated or
unliquidated, presently accrued, whether absolute or contingent, foreseen or
unforeseen, and whether or not heretofore asserted, which such Loan Party may
have or claim to have as of the date of this Agreement against any Lender Party
in any way related to the Transaction Documents.
     (b) Covenant Not to Sue. Each Loan Party agrees not to sue any Lender Party
or in any way assist any other person or entity in suing any Lender Party with
respect to any claim released herein. The Release Provision may be pleaded as a
full and complete defense to, and may be used as the basis for an injunction
against, any action, suit, or other proceeding which may be instituted,
prosecuted, or attempted in breach of the release contained herein.
     (c) Representations and Warranties. Each Loan Party hereby acknowledges,
represents and warrants to each Lender Party that:
     (i) Such Loan Party has read and understands the effect of the Release
Provision. Such Loan Party has had the assistance of independent counsel of its
own choice, or has had the opportunity to retain such independent counsel, in
reviewing, discussing, and considering all the terms of the Release Provision;
and if counsel was retained, counsel for such Loan Party has read and considered
the Release Provision and advised such Loan Party to execute the same. Before
execution of this Agreement, such Loan Party has had adequate opportunity to
make whatever investigation or inquiry it may deem necessary or desirable in
connection with the subject matter of the Release Provision.
     (ii) Such Loan Party has executed this Agreement and the Release Provision
thereof as its free and voluntary act, without any duress, coercion, or undue
influence exerted by or on behalf of any person.
     (d) Consideration. Such Loan Party understands that the Release Provision
was a material consideration in the agreement of the Administrative Agent and
the Lenders to enter into this Agreement.
     (e) Broadly Construed. It is the express intent of such Loan Party that the
release and discharge set forth in the Release Provision be construed as broadly
as possible in favor of the Administrative Agent and the Lenders so as to
foreclose forever the assertion by such Loan Party of any claims released hereby
against the Administrative Agent and the Lenders.

6



--------------------------------------------------------------------------------



 



     12. Miscellaneous.
     (a) Section headings in this Agreement are included herein for convenience
of reference only and shall not constitute a part of this Agreement for any
other purpose.
     (b) This Agreement may be executed in any number of separate counterparts,
each of which shall collectively and separately constitute one agreement.
Delivery of an executed counterpart of this Agreement by facsimile shall be
effective as an original and shall constitute a representation that an original
shall be delivered to the Administrative Agent.
     13. Entire Agreement. This Agreement and the other Transaction Documents
embody the entire agreement between the parties and supersede all prior
agreements and understandings, if any, relating to the subject matter hereof.
This Agreement and the other Transaction Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

          BORROWER: DWFC, LLC,
as a Borrower
      By:   /s/ Frederick L. White         Name:   Frederick L. White       
Title:   Senior Vice President, General Counsel
and Secretary      BORROWER:   DEERFIELD TRS (BAHAMAS) LTD., as a Borrower
      By:   /s/ Frederick L. White         Name:   Frederick L. White       
Title:   Senior Vice President, General Counsel
and Secretary      THE ORIGINATOR:   DEERFIELD CAPITAL LLC,
as the Originator
      By:   /s/ Frederick L. White         Name:   Frederick L. White       
Title:   Senior Vice President, General Counsel
and Secretary      THE SERVICER:   DEERFIELD CAPITAL LLC,
as the Servicer
      By:   /s/ Frederick L. White         Name: Frederick L. White      
Title:   Senior Vice President, General Counsel
and Secretary   

[Signatures Continued on the Following Page]

 



--------------------------------------------------------------------------------



 



          THE SWINGLINE PURCHASER:   WACHOVIA BANK, NATIONAL
ASSOCIATION, as the Swingline Purchaser
      By:   /s/ Mike Romanzo         Name:   Mike Romanzo        Title:  
Director     

          INSTITUTIONAL PURCHASER:   WACHOVIA BANK, NATIONAL
ASSOCIATION, as Institutional Purchaser
      By:   /s/ Mike Romanzo         Name:   Mike Romanzo        Title:  
Director     

          THE ADMINISTRATIVE AGENT:   WACHOVIA CAPITAL MARKETS, LLC, as
Administrative Agent
      By:   /s/ Kevin Sunday         Name:   Kevin Sunday        Title:   Vice
President     

 